Citation Nr: 1719645	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to reinstatement of the Veteran's Department of Veterans Affairs (VA) fee-basis identification (ID) card. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA), Medical Center (VAMC) in Saginaw, Michigan.  That decision denied entitlement to continued authorization to receive fee-basis outpatient treatment. 

In May of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Detroit, Michigan Regional Office (RO).  A transcript of that proceeding is of record.

In January 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

In a correspondence received in July 2015, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to a fee-basis ID card from appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to a fee-basis ID card by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2015 correspondence, the Veteran requested withdrawal of his claim for entitlement to a fee-basis ID card from appellate status.  The Veteran's representative submitted a letter the same month confirming that the Veteran wished to withdraw his pending appeal.  The Board notes that this letter came from the regional Detroit office for the Veteran's representative, while a later letter purporting to continue the Veteran's appeal came from the Washington office of the same Veterans Service Organization.  The later letter fails address the Veteran's earlier withdrawal or include any statement from the Veteran expressing a desire to continue his appeal, let alone provide good a reason for why the withdrawal was in error.  Based on this record, the Board concludes that the Veteran's July 2015 letter confirmed by a letter from his representative expresses his intention to withdraw his appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a fee-basis ID card and the claim is therefore dismissed.




	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to a fee-basis ID card is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


